In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00027-CV

____________________


CHRISTUS ST. MARY HOSPITAL a/k/a CHRISTUS HEALTH

SOUTHEAST TEXAS, Appellant


V.


IRENE SALAS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE 

ESTATE OF AURILANO SALAS, AURILANO SALAS, JR., LUIS SALAS,

DANNY C. SALAS, DAVID C. SALAS, RUDY SALAS, DIANA SEPEDA, 

JOSE SALAS, ESMERALDA SALAS AND ESMERALDA SALAS, II, Appellees

 


On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-170,948 




MEMORANDUM OPINION

	The appellant, Christus St. Mary Hospital a/k/a Christus Health Southeast Texas, and
the appellees, Irene Salas, Individually and as Representative of the Estate of Aurilano Salas,
Deceased, Aurilano Salas, Jr., Luis Salas, Danny C. Salas, David C. Salas, Rudy Salas, Diana
Sepeda, Jose Salas, Esmeralda Salas and Esmeralda Salas, II, filed a joint motion to dismiss
this appeal.  The parties allege they have reached a settlement agreement and ask the Court
to vacate the judgment of the trial court and remand the case to the trial court for entry of a
take-nothing judgment.  The motion is voluntarily made by the parties prior to any decision
of this Court.  See Tex. R. App. P. 42.1(a)(2).  We grant the motion, vacate the judgment of
the trial court without regard to the merits and remand the case to the trial court for entry of
a take-nothing judgment in favor of Christus St. Mary Hospital.
	VACATED AND REMANDED.

  
								 STEVE McKEITHEN
								        Chief Justice


Opinion Delivered January 15, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.